Hapjiison, J. In this case the defendant is charged in the indictment with having been interested in the sale of the liquor ; and in that particular only, differs from the case of The State v. Keith, ante, in which we held the indictment bad, because it was not alleged that the defendant himself had no license, and that it is not a violation of law for one having a license, to sell the liquor of another who has none. The demurrer to the indictment should have been sustained. • It is unnecessary to consider the questions raised by the motion for a new trial. The judgment is reversed.